Citation Nr: 1426352	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-22 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from September 1963 to July 1966.  He was awarded the Purple Heart, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at an April 2014 Board videoconference hearing; a transcript is of record.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss is related to the Veteran's in-service combat noise exposure.

2.  Bilateral tinnitus is related to the Veteran's in-service combat noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Analysis

The Veteran asserts that his bilateral hearing loss and tinnitus are related to in-service combat noise exposure as a wireman for an artillery unit in Vietnam.  He reports that at the time, he was not issued hearing protection.

Service treatment records are silent for any complaints, treatment or diagnosis of hearing loss or tinnitus.  A July 1966 separation examination shows that clinical evaluation of the ears was normal, and no disabilities related to the ears were reported.  In his contemporaneous medical history, the Veteran denied a past/current history of ringing ears and hearing loss.  

Nevertheless, even though service treatment records do not contain any documentation of any hearing loss and tinnitus during service, the VA has determined that the Veteran did engage in combat by virtue of his Purple Heart medal.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are applicable and the Veteran's assertions regarding the combat-related hearing loss and tinnitus are accepted despite the lack of supporting documentation in service treatment records.  The Veteran, however, must still submit evidence establishing a casual nexus between an in-service event and his current disability.  See Kessel v. West, 13 Vet. App. 9 (1999).  

The Veteran currently has hearing loss and tinnitus.  A December 2007 VA examination shows that the Veteran's hearing loss meets the criteria for VA purposes.  On the authorized audiological evaluation in December 2007, pure tone 

thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
75
85
LEFT
20
15
15
50
60

Additionally, the examiner noted tinnitus.  The question remaining is whether these disabilities are related to service.

After interviewing and examining the Veteran and after review of service treatment records, the December 2007 VA examiner diagnosed bilateral sensorineural hearing loss and provided a negative nexus opinion.  The opinion was based on the Veteran's reports of hearing loss that began in the last 7 to 8 years, and separation examination that shows normal hearing in the 500 to 4000 Hz range.  The examiner noted that while the Veteran reported tinnitus that began during service, without evidence of high frequency hearing loss at separation, she could not state that tinnitus is due to military noise exposure.

The only competent evidence of record which provides a link between the Veteran's service and his hearing loss and tinnitus is included in an April 2007 letter from 
Dr. R.V.A., who noted the Veteran's in-service noise exposure as a forward observer in reconnaissance; and having tinnitus after a 500 pound bomb landed 50 to 100 feet away, which Dr. R.V.A. deemed a significant concussive event.  Even after considering the Veteran's post-service noise exposure from being employed in forestry and a paper company, Dr. R.V.A. found that the Veteran's sensorineural hearing loss and tinnitus began in service.  He noted there was some asymmetry in the right ear, which he thought could be explained by the concussive event. 

Overall, the Board finds that the private opinion is more probative than the VA medical opinion.  First, it appears that the VA medical opinion is partially based on incorrect facts.  In his notice of disagreement received in February 2008, the Veteran clarified that he did not tell the examiner that hearing loss began eight years prior, but that he had hearing loss since service and that it had worsened in the last eight years.  Second, the private medical opinion is based on consideration of the Veteran's competent reports of in-service symptoms of tinnitus that continued after service.  Additionally, even though the private opinion was of record at the time of the examination, the VA examiner noted that he did not review private treatment records.  Thus, the examiner's opinion was not comprehensive as it did not consider Dr. R.V.A.'s positive opinion.  

Additionally, even though the first evidence of treatment for hearing loss was in April 2007 with Dr. R.V.A. and for tinnitus was in November 1999 with Dr. S.B., the Veteran testified under oath at the Board videoconference hearing that he sought post service treatment as early as the 1960's in Dublin, Georgia, which the Board notes is soon after service.

Under the facts of this case, the Board is unable to conclude that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss and tinnitus are not related to service.  The medical evidence is at least in a state of equipoise.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's bilateral hearing loss and tinnitus are related to service.  Service connection is warranted.  See 38 U.S.C.A. § 5107(b). 

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board notes that an RO letter in September 2007 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 



ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


